Case 1:19-cr-00389-CM Document 57 Filed 04/15/20 Page 1 of 1
Case 1:19-cr-00389-CM Document56 Filed 04/10/20 Page lofi

Federal Defenders
OF NEW YORK, INC.

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director

Southern District of New York
Jennifer L. Brown

Tf; Attorney-in-Charge

April 10, 2020 Sb APH

VIA ECF

Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street 5 [
New York, New York 10007 ff

Re: United States v. Camacho, 19 CR 389 (CM)

Dear Judge McMahon:

With the consent of the government and Pretrial Services, I write to seek a modification
to the conditions of Mr. Camacho’s release. Mr. Camacho resides in Texas and is
employed as a truck driver. Currently, the conditions of his release restrict his travel to
the Southern and Eastern Districts of New and all districts of Texas. In light of the
COVID-19 pandemic, there is a great need (and a desire on Mr. Camacho’s part) for
truck drivers to take loads of food and supplies across the country. Mr. Camacho asks
that his travel restrictions be expanded to include all states within the continental United
States so that he can travel for work.

Thank you and I hope you and your loved ones remain safe.

Respectfully submitted,

/s/ JULLA GATTO
Julia L. Gatto
Assistant Federal Defender

212.417.8750

ce: AUSA Daniel Nessim (via ECF)
USPO Julio Taboada (via email)

 
